UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6186



LAMAR E. BURGEST, III,

                                           Petitioner - Appellant,

          versus


WILLIE SCOTT,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-01-248-3)


Submitted:   June 11, 2002                 Decided:   June 21, 2002


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lamar E. Burgest, III, Appellant Pro Se.        David T. Maguire,
Assistant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lamar E. Burgest, III, appeals the district court’s order

denying relief without prejudice on his 28 U.S.C. § 2241 (1994)

petition.     We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.       See Burgest v. Scott, No. CA-01-

248-3 (E.D. Va. Dec. 12, 2001).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                              AFFIRMED




                                   2